DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/16/2021 has been entered. 

Response to Amendment
Amendment filed on 01/16/2021 has been entered.  Claims 2-4 and 6-8 have been amended and claim 1 has been canceled.  Therefore, claims 2-8 are now pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 2, 3 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanaka et al. (US 5,444,625).
Regarding claims 2, 3 and 8, Tanaka et al. discloses a brake control device (figs. 1-15) for a motorcycle (10), including a deceleration estimating unit (34) configured to estimate deceleration of a vehicle, a bank angle estimating unit (42) configured to estimate a bank angle of the vehicle, and a slip preventing unit (38, 56) configured to detect slip of a wheel and to control a brake of the vehicle to limit the slip to a predetermined range, further comprising:
a deceleration limiting unit (34) configured to control the brake to limit the deceleration to a predetermined range based on the estimated bank angle (note the optimum braking force and the target slippage ratio obtained base on the bank angle in col. 1, line 66 to col. 2, line 44), wherein:
the deceleration limiting unit limits the deceleration to the predetermined range with a map in which the bank angle and a threshold of the deceleration are related to each other for each speed of the wheel (note the controlling of the brake system to apply braking force to at least one of the front and rear wheels while maintaining the target slippage ratio based on the predetermined relationships between the banking angle and the speed of the vehicle stored as date in the storing means (note col. 1, line 46 to col. 2, line 37 and Figs. 6-10)), 
when the slip exceeds the predetermined range while the deceleration limiting unit is switched to the control of the brake by the slip preventing unit (note col. 1, lines 16-24 and col. 11, lines 36-61 for the optimum braking is being carried out when slippage ratio reaches or exceeds a target slippage ratio). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,444,625) in view of Hasegawa (US 2017/0101147 A1), and further in view of Hauser et al. (US 5,445,443).
Regarding claim 4, Tanaka et al. discloses all claimed limitations as set forth above but lacks the deceleration limiting unit limits the deceleration to a smaller value as an absolute value of the estimated bank angle increases.  However, Hauser et al. discloses a motorcycle braking control that limits the deceleration to a smaller value as the estimated bank angle increases (note fig. 5b and claim 8 of Hauser et al.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the control unit of Tanaka et al. to limit the deceleration to a smaller value as the estimated bank angle increases as taught by Hauser et al. will improve riding stability.  
Regarding claim 5, Tanaka et al. in view of Hauser et al. as set forth above, discloses the deceleration limiting unit limits the deceleration according to the estimated bank angle (note the optimum braking force and the target slippage ratio obtained base on the bank angle in col. 1, line 66 to col. 2, line 44 of Tanaka et al. and the desired deceleration band shown in fig. 5b of Hauser et al.).
Regarding claim 6, Tanaka et al. in view of Hauser et al. as set forth above, discloses the deceleration limiting unit does not perform a process of limiting the deceleration when the absolute value of the estimated bank angle is less than or equal to a first predetermined value (note no deceleration performed when the tilt angle is less than 10 degrees as shown in fig. 5b of Hauser et al.).
Regarding claim 7, Tanaka et al. in view of Hauser et al. as set forth above, discloses the deceleration limiting unit limits the deceleration to a certain value or less when an absolute value of the estimated bank angle is greater than or equal to a second predetermined value (note no deceleration performed when the tilt angle is between 10 degree to 45 degree as shown in fig. 5b of Hauser et al.).

Response to Arguments
Applicant's arguments filed 01/16/2021 have been fully considered but they are not persuasive. 
Regarding Tanaka, the applicant argues that Tanaka does not teach or suggest the deceleration limiting unit limits the deceleration to the predetermined range with a map in which the bank angle and a threshold of the deceleration are related to each other for each speed of the wheel as recited in the claim.  The examiner disagrees.  Tanaka discloses the controlling of the brake system to apply braking force to at least one of the front and rear wheels while maintaining the target slippage ratio based on the predetermined relationships between the banking angle and the speed of the vehicle stored as date in the storing means (note col. 1, line 46 to col. 2, line 37 and Figs. 6-10).  In other words, Tanaka uses a preset map to compare the operating condition of the vehicle to provide the optimum braking force.  Tanaka also discloses in column 1, lines 10-24 that when the slippage ratio reaches or exceeds a target slippage ratio, the hydraulic pressure of the brake is reduced, whereby the wheels are controlled. That is, based on the bank angle, the speed of the vehicle is limited.  It thus clear that the Tanaka discloses all of the limitation as claimed and thus the rejection is proper and valid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657